Citation Nr: 0408077	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than December 
20, 2000 for the grant of service connection for post-
traumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	ABS Legal Services


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1967 
to August 1970; he was awarded the Combat Action Ribbon.  
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  


FINDINGS OF FACT

1.  An initial claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) was received by VA on 
December 20, 2000.  An October 2001 rating decision granted 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation effective December 20, 2000.  A March 2002 
rating decision granted a 50 percent rating for PTSD 
effective December 20, 2000.

2.  The RO was not in receipt or possession of any evidence 
prior to December 20, 2000 that can reasonably be construed 
as a formal or informal claim of entitlement to VA benefits 
based on psychiatric disability, to include PTSD.

3.  The evidence of record indicates that the veteran's 
service-connected PTSD is manifested primarily by difficulty 
sleeping, nightmares, flashbacks, panic attacks, depression 
and anxiety, with deficiencies in most areas including work, 
judgment and mood, resulting in social and occupational 
impairment.

4.  The veteran's only service-connected disability is PTSD.  

5.  The veteran has completed the eleventh grade and has 
worked at multiple jobs, including as a housing inspector.  
He lasted worked full-time in July 2001.

6.  The veteran's service-connected disability is 
sufficiently severe to preclude him from securing or 
following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  An effective date earlier than December 20, 2000 for the 
award of service connection for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2003).

2.  The criteria for a 70 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2003).

3.  The criteria for a total disability rating based upon 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In September and October 2001, prior to the grant of service 
connection for PTSD, the RO sent the veteran letters, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided a VA psychiatric examination and there are 
relevant private examination and treatment records on file.  
The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issues decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, it was essentially held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  
Unfortunately, notice to the veteran was not done until later 
in the claims process.  However, the Court decision does not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these facts.  The VCAA 
provisions have been considered and complied with in this 
case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  Therefore, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of the issue on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Board notes that even though private treatment records 
dated after the April 2003 Statement of the Case, which 
relate to his claims for an increased evaluation for PTSD and 
for a total disability evaluation based on individual 
unemployability, were added to the file in October 2003 
without the veteran's waiver of prior RO review, the Board 
finds that the veteran has not been prejudiced by the 
decision herein, and RO review is not needed, because the 
evidence is cumulative of evidence already on file.  See 
38 C.F.R. § 19.37 (2003).  

Common Factual Background

According to a December 1987 report from a Director of a VA 
Trauma Recovery Program, the veteran received a score of 173, 
with a mean score of 130 and a maximum score of 175, on the 
Mississippi Scale For Combat-Related PTSD.

A VA Form 21-526, Veteran's Application For Compensation Or 
Pension, requesting service connection for PTSD, which is the 
initial correspondence from or on behalf of the veteran, was 
received by VA on December 20, 2000.

July 2001 to May 2003 treatment records from P. W. Stang, 
M.D. and/or S. Heit, M.A., a therapist, as well as Vet Center 
records for July and September 2001, reveal that the veteran 
complained of nightmares and flashbacks related to his combat 
service in Vietnam, an exaggerated startle response, 
avoidance of crowds, irritability, depression, sleep 
disturbance, anxiety, and panic attacks.  It was noted that 
the veteran had been in multiple fights and had gone through 
many jobs since his return from Vietnam.  He had been 
prescribed several different medications for his psychiatric 
problems with mixed results.

When seen by Dr. Stang in July 2001, the veteran was 
described as alert and oriented and adequately groomed.  His 
mood was dysphoric, with a rather tense affect, and he 
admitted to occasional suicidal thoughts but no plan or 
intent.  It was noted in July 2002 that the veteran continued 
to show signs of general depression, although Valium appeared 
to help his anxiety.  He had some anxiety and avoided social 
situations.  

According to a November 2001 statement from Dr. Stang, which 
was reiterated in a March 2002 statement from Dr. Stang and 
Mr. Heit, the veteran had severe PTSD with a global 
assessment of functioning (GAF) score of 50.  Dr. Stang noted 
that the veteran's marriage was deteriorating due to his 
chronic ongoing PTSD symptoms, which included flashbacks, 
insomnia, problems with concentration, an exaggerated startle 
response, and hyper-vigilance bordering on paranoia.  Dr. 
Stang concluded that the veteran's PTSD prevented him from 
obtaining or maintaining gainful employment.  A January 2002 
statement from Dr. Stang and Mr. Heit reveals that the 
veteran continued to experience significant depressive 
symptoms, sleep dysfunction, fatigue, lack of motivation, 
poor concentration, suicidal ideation, chronic anxiety with 
panic attacks two to three times a week, avoidance of social 
situations, hypervigilance, and flashbacks and nightmares of 
Vietnam.  It was noted that the veteran had not worked since 
July 2001, and it was concluded that he was unlikely to be 
able to function in an employment setting.

The veteran underwent a VA psychiatric evaluation in February 
2002.  He reported multiple symptoms of PTSD.  On mental 
status examination, the veteran was described as somewhat 
hostile toward the interviewer.  His mood was anxious to 
depressed; his affect was angry.  His speech was coherent; 
his thoughts were logical and goal directed; and he was 
oriented.  His judgment and insight were considered fair.  It 
was noted that the veteran's score of 173 on a scale for 
combat related stress was severely over-endorsed.  The 
examiner also noted some contradictions in the veteran's 
statements, such as his plan to take his family to see some 
Christmas lights even though he had said that he avoided 
Christmas lights because they reminded him of tracers in 
Vietnam.  The diagnoses were PTSD, episodic methamphetamine 
abuse, major depressive disorder, panic attacks, and 
antisocial personality traits.  GAF was considered to be 50, 
but it was noted that it could be as high as 60 due to the 
veteran's contradictory statements during the interview and 
the over-endorsement of his symptoms.  The examiner concluded 
that the veteran's personality disorder traits might have as 
much to do with his inability to function as any of his 
mental disorders.

VA outpatient records on file reveal some complaints of 
psychiatric symptomatology but no diagnosis.  

Earlier Effective Date Claim

Law and Regulations

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110, 38 C.F.R. § 3.400(b)(2).

Analysis

The veteran was discharged from service in August 1970.  A 
claim for entitlement to service connection for PTSD was 
initially received by VA on December 20, 2000, which is not 
within a year after his discharge from service.  Since the 
veteran did not file his claim for service connection for 
PTSD within a year of service discharge, the effective date 
of the grant of entitlement to service connection for PTSD 
would be the later of the date of receipt of the claim or the 
date entitlement arose.  Because it was determined that the 
veteran has PTSD due to service, the date of claim is later 
than the date entitlement arose.  The Board notes that 
neither the veteran nor his representative has contended that 
correspondence or other documentation evidencing a claim for 
PTSD was received by VA prior to December 20, 2000.  See 
38 C.F.R. § 3.155.  Consequently, the effective date for 
entitlement to service connection for PTSD cannot be earlier 
than the current date of December 20, 2000.  

Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.

A 50 percent evaluation for PTSD is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)].  A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

This case involves the veteran's appeal of the initial 
assignment of a disability rating for the veteran's PTSD.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Analysis

The veteran is seeking an initial disability rating in excess 
of the currently assigned 50 percent for his service-
connected PTSD.  

Service connection was originally granted for PTSD and 
assigned a 30 percent evaluation, effective December 20, 
2000, by rating decision dated in October 2001, and a notice 
of disagreement was received from the veteran in November 
2001.  A March 2002 rating decision granted a 50 percent 
evaluation for PTSD, effective December 20, 2000, and the 
veteran timely appealed.  

The Board initially observes that, in addition to PTSD, other 
psychiatric disorders, including a depressive disorder, have 
also been diagnosed by VA.  The Board is therefore initially 
confronted with the question of what part of the veteran's 
psychiatric disability is attributable to PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so).  Since there is no clear delineation 
in the medical evidence on file as to how much of the 
veteran's psychiatric symptomatology is associated with his 
PTSD and how much, if any, is not due to PTSD, the Board will 
ascribe all psychiatric symptomatology to PTSD.

A review of the medical evidence on file shows that, 
according to the veteran's treating physician, Dr. Stang, and 
therapist, Mr. Heit, the veteran's PTSD symptomatology 
includes significant depressive symptoms, sleep dysfunction, 
fatigue, lack of motivation, poor concentration, suicidal 
ideation, chronic anxiety with panic attacks two to three 
times a week, avoidance of social situations, hypervigilance, 
and flashbacks and nightmares of Vietnam.  These symptoms 
were considered to cause significant social and occupational 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood.  

When compared with the criteria listed in the rating schedule 
for a 70 percent evaluation, the veteran had suicidal 
ideation, without attempts; near-continuous panic or 
depression affecting the ability to function, as depression 
and panic attacks were noted on several occasions; impaired 
impulse control, as he had been in a number of fights over 
the years; difficulty adapting to stressful circumstances, 
since he had difficulty being around other people; and an 
inability to establish and maintain effective relationships, 
since he had few friends and had split up with his second 
wife.  His GAF score was noted to be 50 in November 2001 and 
March 2002, which is indicative of serious symptomatology, 
which includes an inability to keep a job.  The Board does 
note, however, that there is a lack of evidence in the record 
of certain symptomatology listed under the criteria for a 70 
percent evaluation, including obsessional rituals which 
interfere with routine activities, speech that is 
intermittently illogical or irrelevant, spatial 
disorientation, and neglect of personal appearance.  

Based primarily on the evidence provided by the private 
medical records on file, which involves evidence over 
approximately two years and includes a number of treatment 
reports, the Board finds that the veteran's PTSD 
symptomatology more nearly approximates the criteria for a 
rating of 70 percent for PTSD.  38 C.F.R. § 4.7.  

The Board comes to the above conclusion even though the VA 
examiner in January 2002 appeared to discount the veteran's 
PTSD symptomatology, based on his findings that the veteran 
had made contradictory statements and had an over-endorsement 
of PTSD symptoms.  However, the VA examiner still gave the 
veteran a GAF score of 50, although he said that it could 
possibly be as high as 60.  The examiner also noted that the 
veteran's mood was anxious to depressed and his affect was 
angry.  Additionally, the private findings are based on 
treatment over a more extensive period than the one-time 
evaluation by the VA examiner.  Finally, the Board would note 
that Dr. Stang, a psychiatrist, and Mr. Heit, a therapist, 
have more expertise in psychiatry than the VA examiner, a 
nurse practitioner.


Although a 70 percent evaluation has been granted for PTSD, 
the Board finds that the evidence does not show the 
symptomatology required for a 100 percent rating under the 
rating schedule.  In other words, there is a lack of evidence 
of symptoms of total occupational and social impairment, such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, intermittent 
inability to perform activities of daily living, or memory 
loss of vital information.  The veteran's speech and though 
process have not been a problem, he is well oriented, and 
there is no evidence of a problem with hygiene.  
Consequently, the Board finds that the total disability 
picture warrants a 70 percent evaluation but no more.

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology since December 20, 
2000, the Board concludes that staged ratings are not 
warranted in this case.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Board has also considered whether the issue of 
entitlement to an increased evaluation for PTSD should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  While in no way diminishing the 
obvious impact that his PTSD has on his life style in 
general, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  Therefore, the RO's determination not 
to refer this case for extra-schedular consideration was 
appropriate.

Total Rating Claim

Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of 

service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2003).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
The court noted the following standard announced by the Court 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003).



Analysis

In light of the increased evaluation granted above for PTSD, 
the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a) are satisfied.  

The question before the Board is whether the veteran's 
service-connected PTSD disability, which in his only service-
connected disability, is sufficiently severe to produce 
unemployability in light of his education and work 
experience.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The veteran's service-connected PTSD has been discussed by 
the Board at length above.  The medical records and other 
evidence portray a disability picture that is marked by 
severe psychiatric symptomatology.  The medical evidence 
shows that the veteran has had symptoms of nightmares and 
flashbacks of Vietnam, irritability, insomnia, depression, 
and hyper-vigilance.  He also has difficulty associating with 
other people.  His private psychiatrist and therapist have 
concluded that the veteran is unable to maintain gainful 
employment due to his PTSD.

The evidence on file reveals that the veteran does not have a 
high school education, he has not worked in over two years, 
and has significant service-connected PTSD symptomatology.  
Consequently, the Board finds that he is unemployable due to 
service-connected disability.  Thus, a grant of a total 
disability rating based on individual unemployability due to 
service-connected disabilities is warranted under the law.


ORDER

Entitlement to an effective date prior to December 20, for 
the grant of service connection for PTSD is denied.

Entitlement to an evaluation of 70 percent for service-
connected PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



